Case 9:19-cv-00020-RC-KFG Document 10 Filed 08/31/20 Page 1 of 2 PageID #: 25



                            **NOT FOR PUBLISHED PUBLICATION**


                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

ARTHUR D. HILL                                     §

VS.                                                §     CIVIL ACTION NO. 9:19-CV-20

JUAN A. TORRES                                     §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Arthur D. Hill, a prisoner currently confined at the Jester 4 Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Juan A. Torres.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying plaintiff’s motion for default judgment.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:19-cv-00020-RC-KFG Document 10 Filed 08/31/20 Page 2 of 2 PageID #: 26



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (docket entry #8) is ACCEPTED. Plaintiff’s motion for

default judgment (docket entry #7) is DENIED.
               So ORDERED and SIGNED, Aug 31, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge




                                                2
